                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
___________________________________
                                    :
UNITED STATES OF AMERICA,           :
                                    :    No. 18-cr-0645 (NLH)
                                    :
     v.                             :    OPINION
                                    :
MICHAEL SHUMATE,                    :
                                    :
          Defendant.                :
___________________________________:

APPEARANCES:

Michael Shumate
71919-050
Federal Correctional Institution
P.O. Box 1000
Cumberland, MD 21501

     Defendant Pro se

Rachael A. Honig, Acting United States Attorney
Heather Suchorsky, Assistant United States Attorney
United States Attorney’s Office for the District of New Jersey
960 Broad Street
Suite 700
Newark, NJ 07102

     Counsel for United States

HILLMAN, District Judge

     On September 26, 2019, this Court entered a judgment of

conviction against Defendant Michael Shumate for violating 18

U.S.C. § 922(g)(1) and 21 U.S.C. § 841(a)(1), (b)(1)(C).     ECF

No. 22.   The Court sentenced Defendant to a total custodial term

of 144 months.   Id.    Defendant did not file a direct appeal.
     On October 15, 2020, Defendant mailed a pro se motion for

an extension of time to file a motion under 28 U.S.C. § 2255.

ECF No. 25.   The United States filed a response opposing the

motion on the grounds that Defendant’s time to file a § 2255

motion under the Antiterrorism and Effective Death Penalty Act

of 1996 (“AEDPA”) had expired.   ECF No. 27.   At the Court’s

direction, the parties filed supplemental responses on the issue

of equitable tolling.   ECF Nos. 29, 32, 33.   This Court may

decide the motion notwithstanding the fact that Defendant has

not filed his substantive § 2255 motion yet.    United States v.

Thomas, 713 F.3d 165, 174 (3d Cir. 2013).

     Section 2255 requires a first motion to correct, vacate, or

set aside a federal conviction to be filed within one year of

the judgment becoming final.   28 U.S.C. § 2255(f)(1).   “If a

defendant does not pursue a timely direct appeal to the court of

appeals, his or her conviction and sentence become final, and

the statute of limitation begins to run, on the date on which

the time for filing such an appeal expired.”    Kapral v. United

States, 166 F.3d 565, 577 (3d Cir. 1999).    Defendant did not

file an appeal; therefore, his conviction became final on

October 10, 2019, 14 days after his judgment of conviction was

entered.   Fed. R. App. P. 4(b)(1).   As such, a timely § 2255

motion was due Friday, October 9, 2020.




                                 2
     “Courts should grant a motion for an extension of time to

file a § 2255 motion sparingly, and should do so only when the

‘principles of equity would make the rigid application of a

limitation period unfair.’”   Thomas, 713 F.3d at 174 (quoting

Pabon v. Mahanoy, 654 F.3d 385, 399 (3d Cir. 2011)).   “The

Supreme Court has instructed that equity permits extending the

statutory time limit when a defendant shows that (1) ‘he has

been pursuing his rights diligently, and (2) that some

extraordinary circumstance stood in his way and prevented timely

filing.’”   Id. (quoting Holland v. Florida, 560 U.S. 631, 649

(2010)).

     In response to this Court’s request for equitable tolling

arguments, Defendant wrote:

     {O]nce I got sentenced I waited to get situated in the
     prison that the F.B.O.P sent me to. So, I got situated
     and by February, I started and got copies of the 2255
     forms. But me not being fluent in the language of the
     law I didn’t understand how to fill out the forms myself.
     I tried to retain a lawyer but the lawyers that I found
     either said that the 2255’s didn’t work or they wanted
     $5000.00 to fill out a form that I can learn to fill out
     myself.

     By then it was March, so I went and found another inmate
     to show me how to fill out the paperwork or to fill it
     out for me. The day after I found the guy to help me
     out, the whole jail got locked down because of the
     pandemic.

ECF No. 32 at 1.

     Defendant has not satisfied the requirements for equitable

tolling of the AEDPA statute of limitations.   By his own

                                 3
admission, Defendant took no action to file a challenge to his

convictions for four months.   Defendant’s inability to find a

lawyer to represent him also does not constitute extraordinary

circumstances.   “The fact that a petitioner is proceeding pro se

does not insulate him from the ‘reasonable diligence’ inquiry

and his lack of legal knowledge or legal training does not alone

justify equitable tolling.”    Ross v. Varano, 712 F.3d 784, 799-

800 (3d Cir. 2013).   See also Jenkins v. Greene, 630 F.3d 298,

305 (2d Cir. 2010) (“[T]he doctrine of equitable tolling does

not permit . . . tolling whenever a petitioner must face the

daunting procedural obstacles to obtaining habeas review without

the assistance of counsel.”); Wright v. New Jersey, No. 17-3584,

2018 WL 2059554, at *3 (D.N.J. May 3, 2018) (“The desire to

avoid proceeding pro se is not a severe filing impediment

justifying equitable tolling.”).

     Defendant has also failed to show that the COVID-19

pandemic created extraordinary circumstances in his specific

case.   The Court acknowledges that access to the legal library

at Fairton may have been curtailed to reduce the spread of

COVID-19, but there is “no reason to believe that [Defendant]

could not prepare and submit . . . a simple one-paragraph

document” to preserve his rights under § 2255.   Brown v.

Shannon, 322 F.3d 768, 774 (3d Cir. 2003).   The Court received

many petitions from federal prisoners between March and October

                                   4
2020; Defendant puts forth no reason as to why he specifically

could not file a § 2255 motion, or even his motion for an

extension of time to file one, before the statute of limitations

expired.    Under these circumstances, equitable tolling is not

warranted.    Since the Court has concluded that equitable tolling

does not apply to Defendant’s case, it would be futile to grant

the motion for an extension of time to file.       The motion will be

denied.

     To the extent a certificate of appealability is required,

the Court declines to issue one.       28 U.S.C. § 2253(c)(1); see

also United States v. Thomas, 713 F.3d 165, 166 n.1 (3d Cir.

2013).    “When the district court denies a habeas petition on

procedural grounds without reaching the prisoner’s underlying

constitutional claim, a [certificate of appealability] should

issue when ... jurists of reason would find it debatable whether

the petition states a valid claim of the denial of a

constitutional right and that jurists of reason would find it

debatable whether the district court was correct in its

procedural ruling.”    Slack v. McDaniel, 529 U.S. 473, 484

(2000).    This Court denies a certificate of appealability

because jurists of reason would not find it debatable that

equitable tolling does not apply to Defendant’s case and his §

2255 motion would be time barred.




                                   5
     An appropriate order will be entered.




Dated: May 7, 2021                     s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                                6
